                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES - GENERAL
 Case No.          ED CV 17-2085-MWF (SPx)                                        Date   November 8, 2018
 Title             Leslie A. Frias v. Target Corporation, et al.




 Present: The                     Sheri Pym, United States Magistrate Judge
 Honorable
                Kimberly Carter                                    None                          None
                 Deputy Clerk                         Court Reporter / Recorder                Tape No.
                Attorneys Present for Plaintiff:                      Attorneys Present for Defendant:
                         None Present                                          None Present
 Proceedings:                 (In Chambers) Order to Show Cause Why Motion Should Not Be Denied
                              as Untimely

        On November 1, 2018, plaintiff filed a Motion to Compel. Although the motion
was brought under Fed. R. Civ. P. 37, it was not filed in the form of a joint stipulation as
required for all discovery motions by Local Rule 37-2. However, the motion was
accompanied by a declaration stating defendant failed to respond to a meet and confer
letter. While it is unclear whether plaintiff made any other effort to meet and confer or
comply with Local Rule 37, the declaration may be sufficient to permit plaintiff to file a
motion without a joint stipulation. See L.R. 37-2.4.

      But the timeliness of the motion is another matter. The motion was filed on
November 1 and noticed for hearing before the District Judge on December 3, 2018.
Since discovery motions are to be noticed for hearing by the Magistrate Judge, on
November 7, 2018, the instant motion was referred to the Magistrate Judge.

       Under the December 11, 2017 Order re Jury Trial in this case, and as extended by
the September 4, 2018 Order to Continue Fact Discovery Cut-Off and Expert Discovery
Cut-Off Deadlines, the last date for discovery motions to be heard was November 1,
2018. Thus, the motion, which was not filed until November 1, is untimely. Further,
plaintiff gave no indication in the Motion to Compel papers why the motion was not filed
earlier or what good cause may exist to further extend the discovery cut-off.

      Accordingly, plaintiff is hereby ordered to show cause, on or before November 15,
2018, why the Motion to Compel should not be denied as untimely, or why the fact
discovery cut-off should be further extended.
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                   Page 1 of 1
